UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAIM SARWAR, 21-cv-0043 (JGK)

Plaintiff, ORDER

 

~ against -

WABNO HOTELS, INC

“Fy
Defendants.

JOHN G. KOELTL, District Judge:

‘A teleconference is scheduled for Thursday, July 8, 2021 at

3:30pm. Dial-in: 888 363-4749, with access code 8140049

SO ORDERED.

Dated: New York, New York
July 6, 2021

C ( la
\ AX :
Srl ht

John G. Koeltl
United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: __—
DATE FILED: 2/202

 

 

 

 

 

 

 
